                 Case 3:19-cv-06025-BJR Document 113-1 Filed 04/13/21 Page 1 of 3




 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8
                                               UNITED STATES DISTRICT COURT
 9                                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                                        AT TACOMA
10
      WILLIAM T. WHITMAN, individually and                  NO. 3:19-cv-06025-BJR
11
      on behalf of all others similarly situated,
12                                                          [PROPOSED] ORDER GRANTING
                              Plaintiffs,                   DEFENDANT’S MOTION FOR LEAVE TO
13                                                          FILE SUPPLEMENTAL BRIEFING
      vs.
14

15    STATE FARM LIFE INSURANCE
      COMPANY, an Illinois corporation,
16
                              Defendant.
17

18              Upon the Motion of Defendant for leave to file supplemental briefing limited to
19
     discussing Olean Wholesale and its implications on the pending class certification issues, it is
20
     hereby ORDERED that the motion is GRANTED.
21
                State Farm is granted leave to file a 10-page supplemental brief discussing the
22

23   implications of Olean Wholesale. State Farm must file its supplemental brief by April 19, 2021.

24

25
                                                                           Betts
     [PROPOSED] ORDER GRANTING                                             Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                                       Mines
     FILE SUPPLEMENTAL BRIEFING –
                                                           -1-             One Convention Place
                                                                           Suite 1400
     NO. 3:19-cv-06025-BJR                                                 701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1692050.doc/041221 2134/8544-0039
                 Case 3:19-cv-06025-BJR Document 113-1 Filed 04/13/21 Page 2 of 3




 1

 2              IT IS SO ORDERED
 3
                DATED this _____ day of ______________, 2021.
 4

 5

 6                                                         Honorable Barbara J. Rothstein
                                                         UNITED STATES DISTRICT JUDGE
 7

 8
     Presented by:
 9
     BETTS, PATTERSON & MINES, P.S.
10

11
     By    /s Joseph D. Hampton
12   By    /s Kara A. Tredway
        Joseph D. Hampton, WSBA #15297
13      Kara A. Tredway, WSBA #44984
     Betts, Patterson & Mines, P.S.
14   One Convention Place, Suite 1400
15   701 Pike Street
     Seattle WA 98101-3927
16   Telephone: (206) 292-9988
     Facsimile: (206) 343-7053
17   E-mail:        jhampton@bpmlaw.com
     E-mail:        ktredway@bpmlaw.com
18

19   STINSON LLP

20
     By    /s Todd Noteboom, pro hac vice
21       Todd Noteboom, pro hac vice
     Stinson LLP
22   50 South Sixth Street, Suite 2600
23   Minneapolis, MN 55402
     Telephone: 612-335-1894
24   E mail:       todd.noteboom@stinson.com

25
                                                                  Betts
     [PROPOSED] ORDER GRANTING                                    Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                              Mines
     FILE SUPPLEMENTAL BRIEFING –
                                                   -2-            One Convention Place
                                                                  Suite 1400
     NO. 3:19-cv-06025-BJR                                        701 Pike Street
                                                                  Seattle, Washington 98101-3927
                                                                  (206) 292-9988
     1692050.doc/041221 2134/8544-0039
                 Case 3:19-cv-06025-BJR Document 113-1 Filed 04/13/21 Page 3 of 3




 1   STINSON LLP

 2
     By    /s Jeremy A. Root, pro hac vice
 3
         Jeremy A. Root, pro hac vice
 4   Stinson LLP
     50 South Sixth Street, Suite 2600
 5   Minneapolis, MN 55402
     Telephone: 612-335-1894
 6   E mail:       jeremy.root@stinson.com
 7
     ALSTON & BIRD
 8

 9   By    /s Cari Dawson, pro hac vice
     By    /s Tiffany Powers, pro hac vice
10       Cari Dawson, pro hac vice
         Tiffany Powers, pro hac vice
11
     Alston & Bird
12   One Atlantic Center
     1201 West Peachtree Street, Suite 4900
13   Atlanta, GA 30309-3424
     Telephone: 404-881-7000
14   Fax:           404-881-7777
15   E mail:        tiffany.powers@alston.com
     E mail:        cari.dawson@alston.com
16
     GIBSON DUNN
17

18   By /s Deborah L. Stein, pro hac vice
19   Deborah L. Stein, pro hac vice
     Gibson Dunn
20   333 South Grand Avenue
     Los Angeles, CA 90071-3197
21   Telephone: 213-229-7164
     Facsimile: 213-229-6164
22   E mail:      dstein@gibsondunn.com
23
     Attorneys for Defendant State Farm Life
24   Insurance Company

25
                                                               Betts
     [PROPOSED] ORDER GRANTING                                 Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                           Mines
     FILE SUPPLEMENTAL BRIEFING –
                                                -3-            One Convention Place
                                                               Suite 1400
     NO. 3:19-cv-06025-BJR                                     701 Pike Street
                                                               Seattle, Washington 98101-3927
                                                               (206) 292-9988
     1692050.doc/041221 2134/8544-0039
